DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
The claims 1-20 are pending in the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al., (U.S. Pat.  20100270970) in view of Oshimi et al., (JP-2009089464-A).
With respect to claims 1, 13, and 14, Toya teaches a wireless charging device comprising: 
a power supply circuit configured to provide an alternating current signal (‘970, fig. 1-2, fig. fig. 6, fig. 9-10, AC power source); 
a transmitting coil configured to convert the alternating current signal into electromagnetic waves to radiate to a receiving end (‘970, fig. 1-2, fig. fig. 6, fig. 9-10, transmission coil 11, also see par. 5, par. 7, par. 49); wherein the wireless charging device further comprises: a plurality of detecting coil (‘970, fig. 2 and fig. 9, detecting coils 130A-130B, are covered entire of charging pad along the transmitting coil 11), 
a movable coil carrier, on which both the transmitting coil and the plurality of the detecting coils are disposed (‘970, fig. 2, moving mechanism 13 and charging pad 10 which has transmitting coil 11 and detecting coils 130); 
a driving mechanism connected to the movable coil carrier and configured to drive the movable coil carrier to move (‘970, fig. 5-8); 
a controller configured to acquire the inductive signals of the plurality of detecting coils, and control the position of the movable coil carrier by controlling the driving mechanism based on the inductive signals of the plurality of the detecting coils (‘970, fig. 2, detecting coils 103A-130B, fig. 9, detecting coils 30A-30B, fig. 10, 14A and 14B and also see fig. 15, 30A-30B and fig. 5-9, movable coil carrier 10).  

Oshimi teaches a wireless charging having a plurality of detecting coils arranged to be circumferentially spaced along the transmitting coil (‘464, fig. 25A, 25C, and 25E, primary/transmitting coil 16 and secondary/receiving coil 18, plurality of detecting coil 51, 52, 53, and 54 and also see fig. 26C, similar), the plurality of the detecting coils forms a circular track which is concentric with the transmitting coil (‘464, fig. 25A, 25C, and 25E, fig. 26C, detecting coils 51, 52, 53, and 54 forms a circular track which is concentric/symmetric with the transmitting coil 16), and the detecting coils each configured to radiate energy (i.e., magnetic flux density) to a receiving coil of the receiving end and generate an inductive signal (‘464, pages 13-14 of 20, see the annotation with highlight and underline as below)

    PNG
    media_image1.png
    461
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    760
    593
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    708
    1082
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    765
    728
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Toya and Oshimi to modify Toya’s detecting coils arrange as Oshimi’s detecting coils arranged at equal intervals in four directions (i.e., up, down, left, and right), and position deviation can be detected with the same accuracy in any direction that is possible to notify the user of how much the 

    PNG
    media_image5.png
    490
    719
    media_image5.png
    Greyscale


With respect to claim 2: Toya teaches wherein the detecting coils each is a rounded rectangular coil with two to three turns (‘970, fig. 16, detecting coils 30A has a rounded rectangular coil with two to three turns).
Oshimi teaches the detecting coils is a rounded shape having the center of the detecting coil which passes through the center of the transmitting coil (‘464, fig. 26C, detecting coils 51, 52, 53, and 54).

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Toya and Oshimi to modify Oshimi’s round shape detecting coil to Toya‘s the rounded rectangular detecting coil with two to three turns having a length direction which passes through the center of the transmitting coil achieve similar results as claimed invention. Thus, modify Oshimi’s round shape the detecting coils to Toya‘s the rounded rectangular detecting coil which was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed coil was significant. (see In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
With respect to claims 3, 4, and 15: Toya’s and Oshimi teach:
(claims 3 and 15) wherein the plurality of detecting coils are arranged in pairs, multiple pairs of the detecting coils are arranged to be evenly spaced, and each pair of the detecting coils is symmetrical about the transmitting coil (the first magnetic detector disposed at the first point in the electronic device, and A second magnetic detection unit disposed at a second point in the electronic device at a point-symmetrical position with respect to the first point) (‘464, page 2 and page 9); 

    PNG
    media_image6.png
    160
    1743
    media_image6.png
    Greyscale

(claims 4 and 15) the step of controlling the position of the movable coil carrier based on the inductive signals of the plurality of detecting coils comprises: comparing a amplitude difference between two inductive signals detected by each pair of the detecting coils between the two inductive signals detected by the at least one pair of the detecting coils is greater than a threshold (i.e., the echo signal amplitude stored in memory circuit to determine inductive coil position) (‘970, par. 87); moving the position of the movable coil carrier based on the amplitude difference (deviation value) between the two inductive signals detected by each pair of the detecting coils (‘970, par. 87; and ‘464, pages 2, page 4, page 15).

    PNG
    media_image7.png
    243
    1698
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    242
    1682
    media_image8.png
    Greyscale

	
With respect to claim 5 and 16: Toya’s and Oshimi teach wherein the step of moving the position of the movable coil carrier based on the amplitude difference between the two inductive signals detected by each pair of the detecting coils comprises: determining, based on the amplitude difference between the inductive signals of one pair of the detecting coils, the direction and distance of the movable coil carrier moving in the direction in which the one pair of the detecting coils are arranged; 

    PNG
    media_image9.png
    374
    1732
    media_image9.png
    Greyscale

With respect to claims 6 and 17: Toya’s and Oshimi teach wherein the method further comprises: comparing a difference between the amplitude of the inductive signal of each detecting coil and a reference value (i.e., amplitude of echo signals stored in memory), and if any difference between the amplitude and the reference value exceeds a threshold, it is determined that there is a receiving coil (‘970, par. 10, par. 24-25, par. 87).
With respect to claim 7: Toya’s and Oshimi teach wherein both ends of each of the detecting coils are respectively configured as an excitation signal input end and an inductive signal output end (‘970, fig. 13-14, and fig. 16, par. 13 and par. 24; ‘464, fig. 25B, 25D, and 25F).
With respect to claim 8: Toya’s and Oshimi teach further comprises a plurality of controllable switches, each of the controllable switches is provided between the controller and each of the excitation signal input end and the inductive signal output end of each of the detecting coils (‘970, discrimination circuit 33 (controller), switch matrix 34, , par. 82), and the controller is configured to cyclically control the turn on and off of 
With respect to claim 9-10: Toya’s and Oshimi teach wherein the movable coil carrier comprises: a circuit board, on which the transmitting coil and the plurality of detecting coils are located (‘970, fig. 2, fig. 4-10, coil 11 and position detection coils would be integrated on a circuit board without undue experiment).

Claims 11-12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toya et al., (U.S. Pat.  20100270970) in view of Oshimi et al., (JP-2009089464-A) and further in view of Kanahara et al., (U.S. Pub. 2016/0126778).
With respect to claims 11-12 and 18-20: Toya and Oshimi controlling a position of the movable coil carrier based on the inductive signals of the plurality of detecting coils (‘970, fig. 9; ‘464, fig. 25A-26C).
Toya and Oshimi does not teach performing wireless communication with the receiving end to authenticate the receiving end
Kanahara teaches a non-contact charging system includes a power receiving device including a secondary coil, and a non-contact charger including a primary coil and a controller. The primary coil performs charging of the power receiving device through the secondary coil in a non-contact manner (‘778, the abstract). Upon detecting the power receiving device 11 being in a state placed on the non-contact charger 12, the controller 34 starts the actual charging after executing various processes, such as authentication on the basis of the identification information received from the secondary 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Toya and Oshimi and Kanahara to modify the communication including the authentication on the basis of the identification information of the receiving coil that allows the controller detects efficiency of power transmission (‘778, par. 50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851